United States Gasoline Fund, LP Exhibit 99.1 Monthly Account Statement For the Month Ended March 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 3,971,222 Unrealized Gain (Loss) on Market Value of Futures (4,125,345) Interest Income 10,500 ETF Transaction Fees 7,000 Total Income (Loss) $ (136,623) Expenses Investment Advisory Fee $ 22,405 Brokerage Commissions 7,152 NYMEX License Fee 923 Non-interested Directors' Fees and Expenses 397 Prepaid Insurance Expense 37 Other Expenses 12,710 Total Expenses 43,624 Expense Waiver (7,109) Net Expenses $ 36,515 Net Gain (Loss) $ (173,138) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 3/1/09 $ 37,676,462 Additions (1,100,000 Units) 27,736,337 Net Gain (Loss) (173,138) Net Asset Value End of Period $ 65,239,661 Net Asset Value Per Unit (2,700,000 Units) $ 24.16 To the Limited Partners of United States Gasoline Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended March 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Gasoline Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
